Title: To John Adams from Turell Tufts, January 1800
From: Tufts, Turell
To: Adams, John



Sir,
ca. Jan. 1800

It is an odd kind of a circumstance that the First Magistrate of a Great Empire must not be addressed otherwise than in the plain & simple language of a Citizen, when Governors of a small Portion of that same Empire under His influence & Magistracy, vauntingly assume the title of Excellency. I assure you Sir, I feel somewhat guilty of incivility in addressing you in this Common style; & tho’ the simplicity of our Laws recognises no titles; yet I feel that a superior respect & address is due to Dignities, & Particularly those who have distinguished themselves by excellent Conduct.—I cannot resolve this Circumstance to my satisfaction better than in your own expressions in regard to our Godlike Washington (who at last has put on immortality)—that such trappings & expressions of Royalty only tend to veil & darken the lustre of preeminent Virtue.—
The peculiar and highly valuable privilege of writing directly to you, which my Honorable & worthy relation Doctor Tufts has informed me that you desired I would use, is indeed flattering and I should have probably troubled you with many a tedious Letter full of circumstances “signifying nothing”—had not the most vexatious of all employments—“getting money”—too fully occupied my attention & without success—together with the Consideration, that the Comparatively trifling occurences that have filled up the scene before me—were not of sufficient importance to arrest or deviate Your attention from the Great concerns of State. However I have not been negligent in detailing to the Department of State, whatever has happened either political or Commercial that appeared worthy of notice—and in these Communications—I am not anxious that I have characterised myself as a partisan of any kind—being fully sensible—that my strong susceptibility to every kind of wrong—would rather lead me to pourtray myself—as an Enemy to every nation but my own.
If the Honorable Secretary has thought proper to lay before you my late Communications—you will have felt with me the mortifications—& perhaps a portion of the disappointment, which the Change of Govt. here has occasioned in regard to our Trade.—To make the picture still more ugly—some personal wrangles & vexations are interspersed—to quell & allay which, required much temper and prudence on our side, more especially, as on the other—there was none.
It is certainly difficult to apologise for Errors or misconduct with Dignity; & when the apology is ineffectual, to refrain from being insulting or indecorous.—Cringing humility & penitence may become a slave but not a Freeman, or the man of Honor.—If this unlucky affair rests where it fell & seemed to die—I am satisfied—Nevertheless, it is impossible for me to make friendship or intercourse with a Commander who is Predetermined to be the Enemy of our Nation. However, You Sir, will see that my regard to justice, propriety & truth, will not allow me to justify a conduct counter to either, tho’ it should derogate from our National Character or from that of Individuals. Both—I have endeavored to save as well as the real circumstances & truth of the Case would admit.—If the character of an American Agent should be a firm opposer to the monopolising policy and ambitious projects of all other nations—I imagine it is not necessary for me formally to express my political tenets.—That party spirit which in France has destroyed as well the excellencies of polished & refined society—as the evils which had grown up with the embellishments of life, is too deep a trait in our national character, and tho’ from the nature of our Government—it cannot be eradicated, it should never appear in any of its foreign Agents.—Notwithstanding I have endeavored to conduct myself as an honest Neutral, through these changing scenes, wherein it seemed almost necessary that even I should take my side—And, also impartially & with Candor—when my own Countrymen were accused, I am sure I shall not shine even in this petty Court of Creoles. If one despises another—He cannot condescend even to attempt to make himself appear worthy.—Here, frankness—truth, candour are not practised—and when accidentally recognised are avoided as strangers & unwelcome visitors to this region. It is my fortune to have been educated within the sphere of your influence, where people are in the constant habit of declaring their sentiments with freedom, and remonstrating against wrong & oppression with vigour. If I have displeased—it is in using the latter privilege—for in using the former—I have believed it my duty to be exceedingly Cautious. But the most upright conduct cannot please—there must be a disposition to curve from the line of rectitude—an inclination to yield to corrupt designs, or to connive where virtue should frown. Indeed Sir, I assure you—this Country & people are so perfectly uncongenial to my temper & character, that I am thoroughly sick of & out of humour with both—and would prefer almost any Secretaryship with a sure moderate stipend, such a one as would give me employment as well as a living—to a lordly establishment in this Country—and as I am grateful for the mark of your favor in this appointment—I shall be still more thankful for a removal to another.—France I prefer to any scene—not because they are Republicans—but because it is the Country for which I have always had in imagination a predilection, and as I expect our Peace is made—there will be business of every kind—political as well as Commercial, & a faithfullness to the Interests of our Country, (which our former Consuls & Agents seemed to have wanted) is necessary to Continue that Peace—for such a nation governed by so many wild & eccentric planets will be forever troubling our system—and evidently demand a strong repulsive disposition to prevent their rushing upon us with ruin. That I can prevent such a thing I have not the vanity to imagine; but I should glory in being one of your Agents in a subordinate sphere.—
It is only by the exhibition of our opinions in our communication, that the Heads of our Government can judge of the honesty & ability of their Agents and of their qualifications for employment. As I have presumed to imagine that in the political affairs of our Country my opinions are not dissimilar to Yours—as they have always demanded my approbation—I am almost sure I should not hazard your favorable opinion of me—were I to express some of mine.—I should not however have the presumption to do it—were I not perswaded of the soundness of the political principle, that no person whose politics or affection to his Country are not known, should ever be employed as an Agent; and in giving me the privilege which I am now using—You Sir, I imagine had partly in view the acquisition of mine. It is therefore that I proceed to express my high satisfaction at your determination to send once more Commissioners to France. Altho’ situated out of the reach of the Great and weighty indications of political sentiment I could see the pulse of reconciliation begin to beat—the patient having been thoroughly calmed by the certain reactions of his folly.—Aberrations from the paths of rectitude & honor always lead into such labyrinths & difficulties, & draw after them so many evils—that nothing but a return to light & truth can extricate from them. When I read the humble, sneaking, spaniel like wrigglings & twirlings of Talleyrand to climb into your presence, my pride, the pride of an American took delight in viewing you seated on an eminence to which his ken could not reach, and to which he appeared fearful even to glance his eyes, lest the brightness of truth & justice, emanating from the Chief of an injured Empire, should like lightening, strike him out of life.—
There is most certainly surely a certain justifiable Prudence in suspecting our abilities to be unequal to the transactions of great concerns—and a laudable susceptibility of Fame. But as my feelings are rather repulsive to the Creeping race—especially where it is much easier, better, and more honorable to walk than Creep—I hope I shall be excused in not being pleased with the Letter of acceptance of the Commissioner at the Hague. It exhibits either a want of firmness of character—or too great a sensibility to Fame—as if he was overwhelmed by the High honor you had  conferred—such a want of confidence in himself—as would generate the same in others.—From the Character of the Chief Justice we have a right to expect to find an able negociator. As I never before heard of the other Honble. Commissioner I can have no opinion; but if they should not agree in sentiment, & consequently fail in their mission, the Embassy will be exposed to have the description of Mr Burke of the Administration Lord Chatham put together, of Mr Burke applied to it. However Yet, appearances are such—that however multifarious the Negociators are—there is hardly a possibility of their not succeeding.—
In the Concerns of Commerce I see so many superior advantages in a friendly connection with Great Britain—that I feel much disposed to overlook many errors of their Agents—which evidently tend to estrange our affections. But I am sorry to observe that no similar friendly disposition appears in them. That low, ungenerous feeling of mortified Envy—occasioned by our revolution, is yet alive in the heart of the nation, & perhaps will never be eradicated.—Indeed the state of society & the nature of man is such—that it is idle to look for any friendship or respect from any Quarter—where a knowledge of our Controul in Commerce—or of our ability in war—will not command both.
You will know Sir, long ere you received this—of the neighborhood of Victor Hugues. At this moment he appears to be without a formidable force; but he has dispatched a Vessell to inform of the situation of the Colonies & trade on this Coast, which are in a manner unprotected. He has been so subtle & daring in all his former conduct that we have some apprehensions he will soon burst forth, where he is least expected, to devour & destroy. His arrival has produced a tremor on the nervous system; and some information Collected from some private Letters sent here Per Cartel, intimate that between 30 & 40 Young Officers at present entirely out of employment—came out with him and are now at Cayenne.—Some courage is lately taken from news that 3000 Troops are ordered here from Gibralter & daily expected.—As our Trade here is worse than prohibited, being burdened with exorbitant Duties &c. & will therefore be declined—there will be no necessity for any protection of it. Besides as V Hugues could not be sent here for an ordinary Purpose, He will undoubtedly be furnished with a force more than sufficient to drive away or capture all ours. It therefore appears to be our highest policy to recall the Vessells stationed here.—Recollect Sir, Hugues’ Station is to the W Indward of all the W Indies & has the Command of all with a sufficient force. He is, as it were, on an eminence where he can correctly view the Grand scene before him, & in a few days can appear before almost any place in the W Indies. Guadaloupe is insulated & constantly watched. Therefore it is from Hugues that we may expect serious movements when he gets force.
I take the liberty to inclose the efforts of a Creole Muse to brighten the glories of our departed Washington. It would seem there must be an uncommon cause to excite in this state of the degradation of man—veneration for virtue—and to teach the uncouth & unfeeling Holland Taal to flow in beauteous & Elegiac Rhyme. The fact is a Great man is Dead—the world has felt it & heaved a sigh. The address of the Senate on the event and your answer appear to be well translated into Holland which I also inclose. Though I never had the good fortune to see the Man, the recollection of His mighty Deeds, & the immaculate Purity of his virtue—swelled the heart and made my tears to flow—I see at a distance the most flattering spectacle the world has ever beheld; every individual of a great Nation united as by sympathy in one man—and with one Consent setting a part a portion of time to meet together at the Altar of God—to render thanks for the services of so eminent a servant—to mourn the loss—and to bless his memory! Such is the veneration paid to virtue—I glory in it as the strongest proof of the existence of virtue.
“We are now no longer anxious for his fame. It is beyond the reach of accident—a perfect model for example.”
Your friends Sir, have a like anxiety for your Fame, fearful lest some untoward accident should tarnish its lustre. Not that we fear your Virtue will abate or ability fail—Nor, Is it therefore that we should desire your exit—We are willing to hazard the trial of your virtue & ability even against imperious fate; believing tho’ you should be overcome—you would continue the same.—
Happy should I be, could I, by my exertions in a subordinate sphere, add the least support to that splendid Temple of Fame which the worthies of the American Revolution have erected to their own Glory!—
With perfect respect, / I have the honor to be, / Your Most Obedient servant

Turell Tufts